OPINIÓN CON CURRENTE EMITIDA POR EL
JUEZ ASOCIADO SR. MACLEARY.
En el presente caso los cinco jueces de esta corte son de opinión de qne la sentencia dictada por la corte inferior debe ser revocada. Esta resolución se había tomado desde hacía tiempo, habiendo quedado esta cuestión definitivamente re-suelta. Pero la opinión que había escrito el primer ponente, o sea el que suscribe esta opinión, no tuvo la buena suerte de encontrar la completa aprobación de los otros jueces en todos sus particulares. Por tanto, se hizo necesario que la opinión oficial del tribunal fuera redactada por algún otro juez. Sin embargo, mi propia opinión que ya hacía algún tiempo que estaba preparada, me servirá, haciendo algunas alteraciones, para formular un voto concurrente, y en tal forma será reproducida y presentada con ésta. Esa opinion, excepto en lo que hace referencia a la vigencia de las leyes del Congreso que en la misma se discuten, parece, por el uso liberal que de la misma se ha hecho en la preparación de lá “opinión de la corte,” que ha sido-'aprobada én casi todos sus detalles por mis compañeros, por lo que debo expresar mi gratitud. Mi opinión original es substancialmente como sigue :
La presente es una acción entablada en reclamación de daños y perjuicios sufridos a consecuencia de lesiones per-sonales. El demandante, Casto Pérez, estába empleado con la demandada, la Gruánica Céntrale, como ayudante mecánico, ganando como tal setenta y cinco centavos diarios. Por vir-tud de su empleo tenía que trabajar con metales, y ayudar al mecánico a hacer reparaciones y cambios en los techos de las' casas, propiedad de la Central, y dedicadas al negocio de la misma. El día 9 de octubre de 1908, en e! ejercicio de los deberes inherentes a su cargo, subió al' techo' de una de las *978casas pertenecientes a la central demandada, y mientras se movía de nn sitio a otro, en el referido techo, pasó por nna plancha de zinc que estaba floja, cayendo el demandante junto con ella en nn piso a unos treinta pies de distancia, sufriendo dicho demandante por virtud de dicha caída, la fractura del antebrazo izquierdo, y recibiendo lesiones internas, que tem-poralmente le hicieron perder el conocimiento. Cuando vol-vió en sí, se encontró en el hospital, donde recibió asistencia médica por nueve días. Estuvo impedido de trabajar, en absoluto, hasta la fecha en que se presentó la demanda, día 19 de febrero de 1909, y aun hasta la fecha en que se celebró el juicio ante la corte de distrito, en 20 de diciembre del mismo • año.
La demanda presentada en este caso, está redactada en la forma usual, y aunque se formuló excepción previa a la misma, dicha excepción fué retirada posteriormente, presen-tando la demandada su contestación, con arreglo a los hechos del caso. El demandante a su vez, formuló excepción previa a la contestación, cuya excepción fué declarada sin lugar, y el caso siguió adelante. En el juicio se examinaron varios testigos de ambas partes, y-habiendo el caso quedado some-tido a la consideración de la corte, ésta dictó finalmente su sentencia en 7 de marzo del año próximo pasado, declarando que la ley y los hechos estaban a favor de la demandada, e imponiendo las costas al demandante.
Contra esa sentencia, el demandante interpuso a su de-bido tiempo recurso de apelación para ante este tribunal, y presentó una transcripción de los autos el día 27 de abril de 1910. En los autos que aquí se han presentado, se encuentra el alegato del apelante, no habiendo la apelada presentado alegato alguno en la primera vista. Ninguna de las partes estuvo representada en la primera vista ante este tribunal, que tuvo lugar en 4 de octubre de 1910. La corte por su pro-pio acuerdo, ordenó la celebración de utía segunda vista que se llevó a efecto en 22 de noviembre, 1910, habiendo entonces presentado su alegato el apelado, si bien ninguna de las *979partes informó oralmente, para cnyo fin se había ordenado principalmente la nueva vista. Se celebró la vista el día señalado quedando el caso debidamente sometido a la con-sideración del tribunal, y nuevamente, en 31 de enero del presente año la corte, en vista de la importancia de las cues-tiones de derecho envueltas en este caso, y de la llegada del nuevo juez de este tribunal, señaló día para otra vista del mismo, indicando ciertas cuestiones con respecto a las cuales deseaba que las partes informasen oralmente. Esa vista se celebró en 3 de abril último ante el tribunal en pleno, y ambas partes presentaron alegatos, informando oralmente única-mente el abogado de la apelada. El caso se encuentra ahora sometido a la consideración y resolución de este tribunal, tal como ha sido 'finalmente presentado.
Cuatro cuestiones surgen de los autos según se encuentran consignadas en las varias asignaciones de errores. Son como siguen:
A. ¿Cometió error el tribunal al desestimar la excepción previa presentada por el demandante a la contestación de la demandada?
B. ¿Cometió error el tribunal al excluir de la prueba las cartas mencionadas?
C. ¿Es la sentencia contraria a la prueba?
D. ¿Es la sentencia contraria a la ley?
En relación con los errores asignados, y que se encuentran comprendidos en la subdivisión D. debemos también discutir y resolver las cuestiones que la corte ha presentado a los abogados de las partes en la tercera y última vista y que tratan de;
Ia. La aplicación de las leyes sobre responsabilidad de patronos a los hechos consignados en los autos.
2a. Los riesgos de los peligros inherentes al empleo, asu-midos por el demandante.
' 3a. • La obligación del patrono de suministrar al empleado un sitio seguro para su trabajo.
Examinaremos todas estas cuestiones en el orden en que *980han sido presentadas por el apelante. Consideremos en primer término la orden declarando sin lngar la excepción previa del demandante. ' Esta resolución del tribunal no tenía que ser excepcionada formalmente, pues según el artículo 213 del Código de Enjuiciamiento Civil, una providencia admitiendo o desestimando una excepción previa, se considera en esta corte como exceptuada, no siendo, por consiguiente, necesario, incluirla en el pliego de excepciones; pero cuando la misma aparece en los autos, puede ser revisada en la apelación como si estuviera incluida en dicho pliego de excepciones. (Véase el Código de Enjuiciamiento Civil, pág. 241.)
Esta excepción previa se funda en cuatro motivos, a saber:
Io. Que la contestación no expone hechos suficientes para constituir una buena defensa u oposición a la demanda.
2o. Que dicha contestación es ininteligible, incierta dudosa y evasiva, puesto que los hechos quinto y sexto de la demanda-deben ser necesariamente conocidos por la demandada.
3o. Que la segunda defensa contenida en esa contestación, o sea, negligencia exclusiva o contribuyente por parte del demandante, no expone hechos bastantes para constituir una buena defensa u oposición a la acción ejercitada.
4?. Que las defensas tercera y cuarta, contenidas en la contestación, tampoco aducen hechos bastantes para deter-minar una buena defensa contra la acción deducida por el demandante.
Con tal que la contestación contenga cualquiera defensa buena, no puede sostenerse la excepción previa cuyos dos primeros párrafos van dirigidos contra toda la contestación en general; y una simple negación de las alegaciones esen-ciales de la demanda, es suficiente para obligar al deman-dante, a sostener su derecho mediante la prueba, no siendo absolutamente necesarias las defensas especiales. En la con-testación se ha alegado una defensa suficiente, independiente-mente de las defensas especiales en que sé apoya la demanda, y debe desestimarse la excepción previa, aunque las excep-ciones especiales estén bien fundadas y hagan necesaria la *981eliminación de aquellos párrafos de la contestación, contra ías cuales van dirigidas. En efecto, una moción solicitando que se eliminen o supriman los párrafos de los cuales ge alega que contienen defensa defectuosas, hubiera sido una medida más acertada.,
■ Ninguno de estos fundamentos de excepción tales como han sido presentados,, nos parece que exija especial conside-ración a excepción del segundo. Y la primera part,e del mismo, en, lo que se refiere al conocimiento necesario por parte de la demandada de lo que ocurrió en la central, apa-rece claramente que no está bien fundada. Puqde haber muchas cosas que estén constantemente sucediendo allí, y que sean desconocidas para la compañía, o para sus empleados o agentes; y la ley no exige a una corporación que.tenga cono-cimiento o noticia de cada incidente que ocurra en o alrededor de sú establecimiento o lugar de negocio. Pero en cuanto al aviso dado por el demandante a la demandada, de las lesiones -sufridas por dicho demandante, eh el cumplimiento de sus deberes, como tal. empleado, el caso es tal vez algo, diferente. Si tal aviso fué realmente recibido debe presumirse, qiie el demandado lo hubiera sabido, y, por lo general, una gimple investigación indicaría el hecho de ser cierto que tai aviso no fue dado en realidad a la demandada. Pero aun. en el caso de que realmente la demandada no hubiera recibido aviso alguno con respecto al tiempo,, sitio y causa de ,las le-, siones sufridas por el demandante, si dicha demandada tuvo noticia o aviso de lo ocurrido, aunque por un medio indirecto, sería suficiente para la ley. Enviar por correo un escrito de-, bidamente preparado y dirigido al demandado,- en un sobre, con el debido franqueo y adecuada dirección, constituirá de-bido aviso a la compañía ya fuere dicho escrito recibido o. nó por la compañía de manos del cartero. Por consiguiente, esta es una de esas alegaciones de la demanda que no fue ne-cesario que se admitiera o negara categóricamente en.la con-testación. Las alegaciones de la contestación sobre este pun-to son claramente suficientes.
*982Pero prescindiendo de todo esto, ¿era esencial la cuestión referente al aviso para la decisión del caso, y por consi-guiente, en el supuesto de que la resolución de la corte hubiera sido errónea, tal error cometido al desestimar la excepción previa sería perjudicial en este punto? El mismo apelante alega que era innecesario el aviso. Si esto es así, la corte al' desestimar la excepción, habría cometido simplemente un error que no perjudica al demandante, si es que cometió error en este punto, y nada más. Según el artículo 327 de los Esta-tutos Revisados, no puede establecerse ninguna acción de esta clase sin darse aviso al patrono, del'tiempo, sitio y causa de la lesión, dentro- de los treinta días siguientes de haberse su-frido dicha lesión, a no ser que la acción se establezca dentro de los seis meses siguientes a la fecha en que ocurrió el acci-dente. Estos requisitos son alternativos. Aparece de los autos que este pleito fue iniciado dentro de los cinco meses si-guientes al suceso, no siendo, por lo tanto, necesario notificar al patrono, ni probar que se había dado aviso al mismo, con-forme lo exige la ley anteriormente citada. Pero, siendo me-nor el demandante, tenía con arreglo al artículo 40 del Código de Enjuiciamiento Civil, seis meses después de haber llegado a su mayor edad, para establecer su acción, habiendo.por lo tanto estado dentro del término, al presentar esta demanda por conducto de su padre, durante su menor edad. Puesto que el estatuto considera que la interposición de la demanda dentro del tiempo fijado en el mismo, es equivalente a la noti-ficación que la ley exige en la alternativa, dicha notificación era innecesaria, no teniendo, por consiguiente, importancia alguna el hecho de si buho o nó tal notificación. De donde se ve claramente que el error cometido por la corte, al desesti-mar la excepción previa no hubiera sido un error perjudicial, y, por consiguiente, no hubiera hecho necesaria la revocación de la sentencia, aun cuando la misma hubiera sido errónea, según alega el apelante. Errores del tribunal sentenciador que no sean perjudiciales para las partes, no hacen necesaria la revocación de la sentencia. .(Véase el caso de Belber v. *983Calvo, resuelto por esta corte en 19 de mayo de 1910, y los casos allí citados. También el caso de Auburn O. H. & P. Assn. y. Hill, 113 Cal., 328.) Por lo tanto, no puede sostenerse el primer error señalado.
Pero aun cuando la corte hubiera cometido error al de-sestimar la excepción de la demandada, tal error debe consi-derarse por otro motivo como no perjudicial; puesto que el caso fué ampliamente presentado por el demandante, en el acto del juicio, y toda la prueba legal presentada por el mis-mo, fué admitida; y estando virtualmente basada la resolu-ción de la corte en la idea de que el demandante no había probado su derecho, y no en ninguna defensa afirmativa he-cha por la demandada, no resultó perjuicio alguno para la causa del demandante. Según se presenta el caso ante esta corte, las resoluciones del tribunal inferior con respecto a las alegaciones, son inmateriales para nuestra decisión, y no requieren ulterior consideración.
Ahora debemos considerar el segundo error. alegado; o sea el que se refiere a la no admisión de ciertas cartas que fueron presentadas como prueba. Como es bien sabido, he-mos estado siempre a favor de gran liberalidad por parte de nuestras cortes inferiores, en la admisión de pruebas, puesto que todos los casos civiles se celebran ante la corte solamente, sin intervención de jurado, y la corte puede generalmente al considerar el caso en definitiva, dar a las diferentes partes de la prueba la importancia que les corresponde, y rechazar' aún entonces las materias que no sean del caso, o que no me-rezcan crédito. Pero desde luego esa práctica no debe se-guirse hasta el punto de exigir a la corte que admita prueba rj^ue sea enteramente fuera de propósito, y que no pueda con-siderarse bajo ningún aspecto del caso como teniendo relación con la cuestión de derecho planteada. La prueba excluida consistía en ciertas cartas que se supone fueron-escritas por el Sr. Grief, Yice-Presidente y Administrador General de la compañía demandada, o su empleado de confianza y taquí-grafo. La mayor parte de las mismas parecen tener relación *984al aviso dado, a, la demandada, del sitio, tiempo y cansa del accidente, y .según, hemos dicho .anteriormente, en vista del hecho de que este:pleito fué entablado dentro de-los seis me-ses concedidos por la ley, dicho aviso no era necesario, y la prueba con respecto al mismo, no tenía importancia alguna. P,o.r. l.o tanto, la exclusión de la misma, si es que era errónea, era un, error que. no.perjudicaba al.apelante, por lo que éste no, puede alegarlo con éxito., (Yé.anse los casos .mencionados an-teriormente.) , . , ,
Pero parece que una de. las cartas contenía'una oferta de arpegio, cuya oferta el apelante insiste en considerar como, una admisión..de responsabilidad.- Las cortes no, permiten qne ¿se haga tal-.uso de cartas de esta clase.. Hasta ahora he-mos resuelto.que es contrario a una:justa práctica, el permi-tir .que los esfuerzos hechos por una parte.para evitar pleitos,, se vuelvan de este modo contra dicha.parte; y nos adherimos a esa decisión. (Véase el caso de Rufino Colomé v. Guánica Centrale, resuelto en 7 de junio de 1910.)
..Pero, además de estas consideraciones, no aparece en nin-guna, parte de los autos, cuál era el. contenido, de las cartas que no .fueron admitidas. A menos que las veamos, no pode-mos llegar a una conclusión lógica sobre su exclusión. -Para que la cuestión pueda presentarse en debida forma ante este tribunal, es- preciso consignar todo el contenido de las cartas, o por lo menos en sustancia, las.partes esenciales de las mis-mas en un pliego de excepciones debidamente preparado y firmado. No habiéndose hecho esto no podemos decir que el tribunal sentenciador cometió error al excluir las mismas; sino que tenemos que presumir que la resolución tomada so-bre ese extremo, fué correcta.
Los errores, tercero y cuarto que se dice han sido cometí-dos por la corte inferior, pueden ser considerados conjunta-mente. Esto es, ¿fué dictada la sentencia apelada de acuerdo con la ley y las pruebas? Pues debemos considerar que la ley que rige este caso según ha sido aplicada a la prueba que se encuentra en la relación de -hechos; la ley y los hechos es-*985tán intrincadamente entrelazados y' la determinación del re-sultado depende de una y otros, La demanda del actor, des-pués de retirada la excepción previa, es considerada, como su-ficiente, y debemos averiguar si hay bastante prueba en los autos, para justificar una sentejxcia.a favor del mismo. Si ha. tenido éxito en sus alegaciones ¿la fia tenido, en sus prue-bas? ¿Debe, pues, el demandante ser indemnizado, a menos que la demandada haya alegado y.probado alguna defensa afirmativa que sea suficiente para relevarla de toda responsa-bilidad? .Podemos por ahora hacer caso omiso de estas pre-guntas, y considerarlas más tarde, si fuere necesario.
Veamos, primero, cuáles son los puntos en que se apoya lh defensa. Las defensas especiales presentadas.por-la com-: pañía demandadá, consisten en tres alegaciones.: En substánr cia son como siguen:
"lá. Que'la'propia negligencia del demandante 'fué la causa’ o contribuyó a que dicho demandante sufriera las lesiones' que ahora alega en su demanda,' y qxie tales lesiones no se oca'-, sionaron por la negligencia de la demandada.
2a. Que las lesiones sufridas por el demandante,, fueron el resultado de los riesgos que constaban al demandante, y que fueron asumidos por él, como inherentes a su empleo.
3a. Que el demandante era un empleado- de la -demandada y que, si sostuvo las lesiones alegadas, éstas no fueron cau-sadas por defectos en la vía, obras o maquinarias pertenecien-tes a, o en uso, en el negocio de la demandada; los cuales, resultaron, o no habían sido descubiertos o remediados por la demandada; o a causa de negligencia de la misma o de nin-guna persona empleada por ella y a cuyo cargo estaba el ver que las vías, obras y maquinarias estuvieran en buena condi-ción en el servicio de la demandada, cuyos deberes eran la ins-pección, cuya única ocupación era ejercer la inspección o su-perintendencia, ni por negligencia de ninguna persona encar-gada de ninguna propiedad de la demandada o que físicamente la tuviera a su caigo, resultando solamente por-razón de la *986negligencia y falta de cuidado por parte del propio deman-dante.
No bay alegación alguna en la contestación, qne exprese el becbo de qne la lesión fuera el resultado de la negligencia de un compañero del demandante; ni bubo prueba suficiente para sostener tal alegación en el caso de que se hubiera becbo. Por ló tanto, puede excluirse esta fase del pleito de la con-sideración de este tribunal, aunque baya sido presentada in-cidentalmente de un modo suave en el alegato de la apelada.
Lo que antecede es en substancia lo que constituye las ale-gaciones; veamos cuáles son los becbos probados en el caso. No existe ningún conflicto esencial entre las pruebas según aparecen en los autos. Toda la prueba está consignada en los autos, y puede compendiarse substancialmente como sigue;
El demandante, en la época en que sufrió las lesiones, era un mucbacbo de 19 años de edad y trabajaba como ayu-dante mecánico de la compañía demandada, la Gfuánica Cén-trale. . La demandada es una corporación organizada bajo las leyes del Estado de New Jersey, y está autorizada para bacer negocios en Puerto Rico. El día 19 de octu-bre de 1908, fecba en que ocurrió el accidente, la G-uánica Céntrale era dueña de la casa en que trabajaba el deman-dante, de cuyo techo cayó al piso de abajo. Tal casa formaba parte de los establecimientos que la central usaba en sus ne-gocios. Era el deber del demandante, como tal empleado, ayudar al mecánico a bacer las reparaciones y cambios en los edificios de la compañía, incluyendo aquél en donde ocurrió el accidente. En la referida fecba 9 de octubre de 1908, se le ordenó al demandante, que barrenara unos hierros coloca-dos en el techo de la mencionada casa, probablemente para claraboyas; y mientras bacía eso, procedió a cumplir con las' órdenes que le habían dado, pasando en cuatro pies por di-, cha parte del techo, y al pararse sobre una de las planchas de zinc que forman el techo, dicha plancha que estaba floja o no asegurada en manera alguna, se salió de su sitio y cayó junto con el demandante en un piso de madera como de trein-*987ta pies más bajo, sufriendo por virtud de dicha caída, la frac-tura del antebrazo izquierdo, lo que le ha privado de trabajar hasta la fecha del juicio; que la causa del accidente fue la ma-la condición en que estaba aquella parte del techo, en que se ordenó al demandante que fuera a trabajar; que la referida plancha de zinc no estaba sostenida con remaches o clavos, sino que estaba imperfectamente sostenida, por un lado sola-mente, con una soldadura; y en tal condición la había dejado el carpintero que el día anterior había quitado otras planchas de zinc que estaban cerca de donde se encontraba la que causó la caída del demandante; que el día anterior los carpinteros habían trabajado a la vista de todo el mundo y que podía verse el efecto de su trabajo; que los carpinteros en su tra-bajo nada tenían que ver con el demandante ni con el mecánico a las órdenes de quien él trabajaba; que el demandante y su jefe estuvieron en el mismo sitio el día anterior; que varios carpinteros así como el demandante y quizás su jefe, habían pasado por la plancha de zinc, y que el demandante trató de ver si dicha plancha estaba asegurada; que a pesar de que el demandante era un muchacho, ningún agente o empleado de la compañía le advirtió que hubiera algún peligro en el ejerci-cio de su empleo; que el demandante tenía la misma oportu-nidad para saber el estado del techo que cualquiera persona razonable perteneciente a la corporación o empleada por la misma; que puede ser que los carpinteros hayan estado o nó regularmente en el empleo de la Guánica Céntrale; pero asu-miendo que eran empleados regulares aun así no hay nada en los autos que expresamente les imponga el deber de avisar al patrono o a los demás empleados. La prueba demuestra además, que a consecuencia de la fractura del brazo, el de-mandante necesariamente sufrió grandes dolores físicos, y que en la época en que 'sufrió las referidas lesiones, tenía ca-pacidad para ganar setenta y cinco centavos diarios. ■ No se había fijado ningún cartel, para hacer saber el estado defec-tuoso del techo, hasta que sucedió la caída del demandante. Este había sido empleado de la demandada durante diez me-*988ses, por lo menos. En vista de las pruebas, no bay motivo para creer-que a excepción de su jefe inmediato, a quien no se imputa negligencia alguna, y de los carpinteros, nadie sabía más con respecto al estado del techo, que el mismo deman-dante ; que cuando el demandante cayó, quedó sin conocimiento y no volvió en sí hasta después que se encontró en el hospital,-donde permaneció por nueve días; que el demandante estuvo sin empleo desde el día del accidente hasta el del juicio, vi-viendo con su padre en San G-ermán. Aparece además, .que el demandante con anterioridad al suceso había estado em-pleado con- la demandada durante diez u' once meses; que in-mediatamente después del accidente, el Sr. Miller, que era uno de los oficiales ele la compañía, llegó y examinó la plancha de zinc, con el fin de ver como estaba asegurada y encontró que solamente,por-un lado "estaba sostenida con" soldadura, y que no había sido clavada ni remachada; que el mecánico a quien ayudaba el demandante, nada sabía de los defectos' causados por la plancha de zinc suelta, lo qué era necesario, a lo menos conveniente para el demandante al subir al techó, pasar'por esta plancha de zinc, lo que no era necesario hacer.al bajar. No hay discusión alguna con respecto a la gravedad de la-e lesiones .sufridas por el demandante. No existe ninguna con-tradicción esencial o irreconciliable en "las declaraciones pres-tadas por los testigos en el presente caso; y los hechos, según lian sido relatados por ellos, son substancialmente los mismos que acabamos de consignar aquí.
No es necesario- resolver en el presente caso, hasta qué. punto la doctrina de la ley común referente a la anulación de las responsabilidades impuestas a los patronos en casos de negligencia por parte, de cooperarios o coempleados, resultada si es que lo está, afectada por la ley sobre responsabilidad de patronos. Los hechos en este caso, tal como han sido consig-nados en los autos, no demuestran negligencia alguna por parte de los empleados, compañeros del demandante, a la cual pueda atribuirse el accidente que fué la causa de las lesiones, *989objeto de la demanda. De modo que esa parte del argumento presentado puede eliminarse de la discusión.
Por consiguiente, al revisar las alegaciones y las pruebas, no aparece claramente, a primera vista, que la sentencia dic-tada por el tribunal sentenciador no era justificada. Exami-nemos, pues, más detenidamente este asunto en la forma indi-cada, para resolver esta cuestión fundamental. Debemos lue-go averiguar ante todo, cuál es la ley aplicable a las alega-ciones hedías por las respectivas partes y los hechos probados en el juicio. Las cuestiones de derecho que surgen en la con-sideración del presente caso, se estimaron suficientemente importantes para celebrar las nuevas vistas de este caso, que tuvieron lugar separadamente en 4 de octubre y 22 de no-viembre de 1910, y en 3 de abril de 1911. En la última vista, ciertas cuestiones fueron sometidas por el tribunal, para su discusión, estimándose que el caso dependía de' dichas cues-tiones, que consignamos a continuación en el orden en que fueron sometidas, a saber:
Atendida la importancia de las cuestiones legales envueltas en la resolución de este caso, es ordenado que el mismo sea señalado para nueva argumentación, escrita y oral, sobre los siguientes puntos:
“Io. ¿Son aplicables a los hechos de este caso, los estatutos sobre responsabilidad de patronos, aprobados por el Congreso y la Legisla-tura Insular, y en caso afirmativo, en qué sentido son aplicables?
“2o. ¿Aparece de los hechos de este caso, que el empleado asumió los peligros propios de su empleo?
“3o. ¿Qué obligaciones tenía el patrono en este caso, con relación a proporcionar a su empleado, un sitio seguro en que trabajar?
“4o. ¿Qué otras cuestiones pertinentes hay envueltas en la reso-lución de este caso?
“Para la celebración de la nueva vista de este caso ante el tribunal en pleno, se señala el día tres de abril próximo, a las dos de la tarde. ’ T
Por consiguiente, ¿éstas son las cuestiones que debemos discutir y determinar en la resolución de este caso, e inciden-talmente las otras cuestiones que propiamente surjan de los hechos del caso?
Desde luego que en la consideración y decisión de cual-*990quier pleito, la primer cuestión que surge en la mente de cual-quier juez o abogado es naturalmente la de la ley aplicable al caso que se ventila. Ocurre a menudo que la acción está comprendida dentro de una clase que se rige por algún esta-tuto bien conocido o puede estar clasificada en una serie de casos comprendidos en número de famosas decisiones judi-ciales aminorándose de este modo la labor de la corte. La mente judicial ligeramente retrocede a esas clasificaciones tan pronto se le somete a sn consideración un determinado caso. ¿Qué sucede con el presente caso? Para resolver .en qué clase de casos está debidamente comprendido el presente, debemos examinar las cuestiones envueltas. Esta es una ac-ción establecida por un empleado contra su patrono con mo-tivo de daños y perjuicios sufridos en su persona. Examinan-do los estatutos encontramos que existen tres estatutos que regulan los derechos y obligaciones de los patronos y sus em-pleados. El primero fué aprobado por la Legislatura Insular en el año 1902, el segundo por el Congreso Americano en 1906, y el tercero también por el Congreso en 1908. Debemos primeramente determinar cuál de estas leyes es la que regula el caso que pende ante nos. Si todos son aplicares a la ma-teria en cuestión, ¿cuál de ellos debe predominar?
Consideremos, pues, primero los Estatutos Federales. Se fia sugerido que las Leyes del Congreso aprobadas en 11 de junio de 1906 y en 22 de abril de 1908, conocidas con el nom-bre de Leyes sobre Responsabilidad de Patronos, son de apli-cación al presente caso, y que por tanto el mismo debe resol-verse de conformidad con los términos de las mismas. La cuestión referente a la fuerza y aplicación de estas Leyes Fe-derales fué promovida en este caso por los abogados de ambas partes en sus respectivas argumentaciones y alegatos. Todos admiten de modo franco que los Estatutos aprobados por el Congreso están en vigor en esta Isla. Y desde luego, cuando ■ellos o alguno de los mismos resulta tener aplicación al caso pendiente de resolución, éste excluye al estatuto insular so’fire la misma materia, si fiay alguna incompatibilidad entre *991•ellos. La cuestión fue. considerada constantemente desde el día en qne esta transcripción fné presentada aqní en 27 de abril de 1910, basta la primera argumentación en 4 de octubre de 1910, y después basta el 22 de noviembre de 1910, en que se celebró una nueva vista, y finalmente en 31 de enero último se consideró que la cuestión era de tal importancia que se ordenó una tercera vista y se pidió especialmente a los abo-sados de las partes que discutieran la cuestión de “qué apli-cación, si es que alguna tienen las leyes sobre responsabib dad de patronos aprobadas por el Congreso y la Legislatura Insular, a los hechos que constan en los autos. ’ ’ Se discutió en 3 de abril último y las- partes en el pleito parecían estar conformes en que estas leyes del Congreso estaban en com-pleto vigor en esta Isla.
No surgieron dudas expresamente sobre la cuestión en el presente caso hasta el 21 de junio último, que la corte votó confirmar la sentencia dictada por la corte inferior en este caso, negándose a adoptar la opinión emitida por el infras-crito que hasta entonces era el ponente; insistiendo así en el punto de vista adoptado en el caso de Márquez. Según mi opinión, era un deber claro de este tribunal resolver esta cues-tión en aquel caso de uno u otro modo, especialmente cuando de nuestra decisión con respecto a ese particular dependía el derecho del apelante para establecer recurso de apelación contra nuestra sentencia, para ante la Corte Suprema do los Estados Unidos. (Art. 35 de la Ley Orgánica.) Además, es y ha sido siempre para el mejor interés de la Isla que la Ley Americana aquí en vigor debe ser clara y precisa y bien co-nocida para todo el pueblo y no debe dejarse como cuestión du-dosa, si un Estatuto Federal está o nó en vigor entre nuestros habitantes. Las cortes de la Isla, y mucho menos la Corte Suprema, nunca deben ayudar con su alto poder a las perso-nas que tratan de promover dudas con respecto a las leyes bajo las cuales vive nuestro pueblo y por las que se deciden sus derechos y-obligaciones. Ni la Corte Suprema de los Es-tados Unidos, ni los abogados que allí postulan, ni el bar de • *992Puerto Rico ni siquiera, .lian tenido duda alguna .sobre este particular. Entonces ¿por qué hemos de sugerir en la mente del público una duda y después dejar de resolverla? ¿Es este el deber dé los jueces que deben distinguirse por el ejercicio de su sabiduría y patriotismo? Creo que nó.
La cuestión referente a la vigencia y aplicación de estas leyes surge de modo claro y perfecto en el presente caso y debe resolverse ahora. En lo que a mí respecta, no quiero eludir la responsabilidad, o evitar la obligación de declarar lo que se cree es la ley que rige a nuestro pueblo en sus de-rechos y obligaciones, siempre que ese deber recaiga en el cargo • judicial que es mi obligación desempeñar de la mejor manera posible, según mi humilde capacidad. Si nuestra de-cisión sobre este particular o cualquiera otra cuestión seme-jante es errónea, la Ley Orgánica ha dispuesto lo necesario con el fin de que un tribunal superior y ampliamente capaci-tado nos indique el verdadero camino, contra cuya resolu-ción no hay apelación.
Pero ■ se alega por mis colegas que ésta es una cuestión discutible y no es necesaria en la resolución del presente caso, resolver si las Leyes Federales en cuanto a responsabilidad de patronos están o nó en vigor en Puerto Rico. En otras palabras, que debemos dejar esta cuestión para ser discutida en el futuro a expensas de algún otro litigante. Pero no pue-do estar conforme con tal proposición. No puedo consentir que así se alienten litigios. 11 Interest Reipublicae ut sit finis litium. ’ ’
¿Es nuestro deber como jueces confundir a los abogados haciendo más dudosa'la ley de lo que deba serlo, la que se exi-ge sea obedecida por nuestro pueblo, o nos incumbe explicar y esclarecer las partes obscuras' de la legislación, a fin de que el ciudadano que acata la ley pueda seguidamente conocer su deber y estar dispuesto a cumplirlo? ‘‘Ignorantia legis nemi-nem excusat.” La ignorancia de la "ley no excusa a ningún hombre. ¿Deben entonces los jueces de' nuestro más alto tribunal alegar, tal excusa por no resolver una cuestión que les ha *993sido presentada perfectamente en un caso en que claramente tienen jurisdicción1? Debo indefectiblemente contestar. No. Tampoco podemos eludir nuestro deber por ignorar estos Es-tatutos Federales, en nuestra decisión, después de liaber anunciado ya que son de gran importancia y merece ser dis-cutida la aplicación de los mismos, y de haberse ordenado la celebración de otra vista con tal objeto. La cuestión fue cla-ramente presentada en la vista ante este tribunal y tenemos que afrontarla, o eludirla; no podemos escapar de este claro dilema.
Jamás ha sido la práctica de las cortes superiores- ameri-canas eludir cuestiones de importancia como ésta, aun pu-diendo hacerlo, atendidas las circunstancias especiales del caso. La práctica seguida por aquel gran padre y fundador de la Ley Constitucional en el célebre caso de Marbury v. Madison, 5 U. S., 152, es una digna de ser observada. Por tanto, la cuestión ciertamente debe ser - examinada. Puede presumirse que en Puerto Rico, como en otros territorios de los .Estados Unidos, ambas de estas leyes están en vigor en aquellos casos que caen dentro de sus prescripciones y que están comprendidas en. las limitaciones impuestas a las mis-mas por la Corte Suprema de los Estados Unidos. (National Bank v. County of Yankton, 101 U. S., 133; Roman Catholic Church v. Ponce, 210 U. S., 296; Kopel v. Brigham, 211 U. S., 468, 475, 476.)
Sin embargo, se han expresado dudas con respecto a la vigencia de estos Estatutos Federales. Suponen los dudosos que probablemente estos estatutos pueden ser localmente in-aplicables en Puerto Rico. El Congreso a juzgar por el texto de los propios estatutos, al parecer no tuvo duda alguna so-bre la cuestión. Ni hay allí nada, en todo lo que he leído, en las Decisiones de la Corte Suprema de los Estados Unidos, que induzca a nadie a creer que prevaleció la idea en aquel más alto de todos los tribunales, de que Puerto Rico y sus ha-bitantes quedaron excluidos de la protección que aquellos es-tatutos les proporcionaban. En mi opinión separada en el *994caso de Márquez v. N. Y. & P. R. S. S. Co. presentada en esta corte en 6 de mayo del corriente año, traté la cuestión con al-guna extensión. Se hace referencia a dicha opinión.
De conformidad con las decisiones dictadas en dos céle-bres casos por el Tribunal Supremo de los Estados Unidos, se resolvió que la Ley sobre Responsabilidad de Patronos de 1906, era claramente aplicable a los Territorios, y en lo que a Tos mismos hacía referencia constitucional. (Employers Liability Cases, 207 U. S., 463-541; El Paso & N. Ry. Co. v. Gutiérrez 215 U. S., 87.)
En igual sentido se enuncia la brillante ojiinión del Juez Presidente Sr. Shepard, de la Corte de Apelaciones del Dis-trito de Columbia, en el caso de Hyde v. Southern Ry. Co., 31 App. D. C., 466. Esta es una de las primeras opiniones so-bre la materia y es notable por su análisis sutil y lógica con-vincente.
¿Por qué no está entonces en vigor este estatuto en Puerto Rico? Se ha sugerido que es o puede ser, ‘-Cocalmente inapli-cable.” Según el artículo 14 de la Ley Orgánica, todas las leyes del Congreso, que no sean “localmente inaplicables” se consideran que “tienen la misma fuerza y vigor en Puerto Rico que en los Estados Unidos.” ¿Hay algo en la esencia de esta ley del Congreso que la haga estar incluida en esta clase y se la declare “localmente inaplicable?” En vano se han investigado todas sus secciones, con el fin de ver si hay algo en el texto de la misma ley que la convierta en localmente in-aplicable, y de un examen de todas las decisiones de esta cor-te y de todas las Cortes Federales, incluyendo la más alta, resulta también inútil ese esfuerzo que se ha hecho con el fin de ver si tal parecer ha sido adoptado o sostenido por algún juez de alguna corte al emitir su opinión.
Hacia el año 1879, la Corte Suprema de los Estados Uni-dos determinó de una vez para siempre el poder del Congreso para legislar con respecto a los territorios. Ciertamente no había sido puesto en duda hasta entonces. La Corte Su-*995prema, por medio de su Juez Presidente Hon. Morrison R. Wait, dijo:
“Todo territorio comprendido en la jurisdicción de los Estados Unidos y no incluido en ningún Estado debe necesariamente regirse por y de acuerdo con la autoridad del Congreso. Los Territorios no son sino subdivisiones políticas de los dominios fronterizos -de los Estados Unidos. Su relación para con el gobierno general es casi igual a la en que se encuentran los condados y sus respectivos Estados, pudiendo legislar para ellos el Congreso como lo hace un Estado para sus organizaciones municipales. La ley orgánica de un Territorio substituye a su constitución como ley fundamental del gobierno local. Es obligatoria para, y obliga a las autoridades del Territorio; pero el Congreso es supremo, y para los fines de este ramo de su autoridad gubernamental tiene todos los poderes del pueblo de los Estados Unidos, excepto aquellos que expresa o tácitamente están reservadas en las disposiciones prohibitivas de la Constitución. En la Ley Orgá-nica de Dakota no existía una reserva'expresa de poder en el Con-greso para enmendar las leyes de la legislatura, ni era necesario que la hubiera. Tal facultad depende de la soberanía, y sigue hasta que sea quitada El Congreso no solamente puede anular las leyes de’las legislaturas territoriales, sino que puede por sí. legislar directamente para el gobierno local. Puede hacer válida una ley de la legislatura territoi’ial que haya sido declarada nula, y anular una válida. En otras palabras, tiene amplios poderes y completa autoridad legislativa sobre el pueblo de los Territorios y todos los departamentos del go-bierno territorial. Puede hacer para los territorios, lo que el pueblo bajo la Constitución puede hacer para los Estados.”
National Bank v. County of Yankton, 101 U. S. Rep., 133.
También aparece que el Sr. Secretario Knox, mientras desempeñaba el cargo de Attorney General de Jos Estados Unidos, participó de igual opinión que la emitida por la Corte Suprema de los Estados Unidos acerca de esta cuestión. El dice;
“Puerto Rico ha sido completamente organizado de acuerdo con una ley del Congreso que dispone todo lo concerniente a su gobierno, y organizado principalmente según el plan adoptado, para los Terri-torios contiguos a los Estados de la Unión. La presunción de todo el tenor de esta ley orgánica es que una interpretación liberal de la dis-*996posición que hace extensiva las leyes de los Estados Unidos, estaría de acuerdo con el propósito del Congreso.”
Opinion of Atty. Oral. P. C. Knox, Vol. XXIII.
Opinions of Attorneys General, p. 635.
Evidentemente que nuestros legisladores creyeron que las leyes como la Ley Federal sobre Responsabilidad de Patro-nos era de aplicación en Puerto ■ Rico, como aparece clara-mente del becbo que nuestra Legislatura Insular pasó una ley semejante cuatro años antes que la primera ley del Congreso.
Además, en el caso de The. Peck Steamship Line v. N. Y. & P. R. S. S. Co., y Am. R. R. Co., 2 P. R. Fed. Rep., 109, se declaró por la Corte Federal de la Isla, que “Puerto Rico es substancialmente un Territorio de los Estados Unidos.” (Véase el caso mencionado en que se cita el Tratado de París; la Ley Foraker; 23 Ops. Attorney General 634; Southern Pac. R. Co. v. United States, 38 Fed. Rep., 55, y muchas otras autoridades.)
Pero puede o pudiera tal vez sugerirse que Puerto Rico no es un “Territorio” de .los Estados Unidos, dentro del sig-nificado de la Ley sobre Responsabilidad de Patronos. ¿Por qué nó? En el caso de la Iglesia Católica Romana, al discu-tirse la aplicación de la ley de 30 de julio de 1886, que dispo-nía ciertas prohibiciones contra “las legislaturas de los Te-rritorios,” se resolvió que la ley era inaplicable para esta Isla, no porque Puerto Rico no estuviera incluido en la pala-bra “Territorios,” sino porque aquella ley fué reemplazada por la disposición especial de nuestra Ley Orgánica. El Juez Presidente Sr. Fuller, hablando por la Corte Suprema, dijo con respecto a esta cuestión:
“Pero tales prescripciones de carácter general no tienen aplica-ción en los casos en que por el contrario se concede permiso específico por la ley orgánica aplicable a los determinados territorios.”
Posteriormente en la misma opinión el Juez, Presidente continúa:
*997“La ley de Puerto Rico que consideramos meramente repite la acción del Congreso en el pasado al organizar otros territorios. ’ ’
Ponce v. Roman Catholic Church, 210 U. S., 296, 307, 308.
Esta opinión se emitió en el año 1907, y claramente clasi-fica a Puerto Rico como nn territorio de los Estados Unidos, al que es de aplicación la legislación general del Congreso.
Y al año siguiente, el mismo eminente jurisconsulto,'ha-blando a nombre de ese alto tribunal, sostiene igual posición jurídica en un bien conocido caso en que la cuestión versaba sobre la aplicación de un estatuto, que había sido aprobado mucho antes de la guerra Hispano-Americaña, y en'donde se disponía que los prófugos de la justicia podríañ ser solicita-dos de la “autoridad ejecutiva de cualquier Estado O' Terri-torio a donde hubieran huido, etc.” El Juez Presidente, al •terminar sti opinión en aquel caso, dijo: ■' ‘ ” ■
“Puede justamente asegurarse que Puerto Rico es un Territorio completamente organizado, aunque no incorporado en ios Estados Unidos,.”
State ex rel. Kopel v. Bingham, 211 U. S., 468, 476.
Y en una parte anterior de dicha opinión .la corte adopta como definición de la palabra “Territorio,” según dicha pala-bra se emplea en la-legislación del Congreso, la siguiente:
“Una porción del país no comprendido en los límites de ningún Estado ni admitido aún como Estado en la Unión, pero'organizado bajo las leyes del Congreso, con una legislatura por separado, bajo un gobernador territorial y otros funcionarios .nombrados por el. Presi-dente y Senado de los Estados Unidos.”
Kopel v. Bingham, 211 U. S., 475.
Esta definición se aplica a esta Isla, y si fué así correcta-mente aplicada a Puerto Rico, entonces éste es uno de los Territorios a los que trató de afectar la ley sobre Responsa-bilidad de. Patronos de 1896. Si la primera ley es aplicable a Puerto Rico, entonces también lo es la segunda,- puesto que ésta es meramente enmendatoria de la primera, y se limita a fportadores comunes poo' ferrocarril, en vez de hacerla exten-*998siva a todas las demás como lo hacía la primera ley. Si las opiniones del más alto tribunal en la tierra ban de conside-rarse como que tienen alguna fuerza obligatoria aquí, no puede baber duda alguna sobre- esta cuestión por más tiempo, aquí o en ninguna otra parte.
Con respecto a las leyes aprobadas por el Congreso en 1906 y 1908, regulando la responsabilidad de los patronos para con sus empleados, y la aplicación de las mismas al pre-sente caso, es conveniente expresar que la última de estas dos leyes se refieren por su título solamente a la responsabilidad de portadores comunes por ferrocarril y claramente no tiene relación con un caso como el que abora se considera. La pri-mera ley se refiere asimismo a los portadores comunes en general, en los territorios y en el Distrito de Columbia, y a los que se encuentran ocupados en comercio entre Estados, etc. En lo que se refiere a cargadores comunes ocupados en comercio entre Estados, esta ley ba sido declarada inconstitu-cional y nula. Pero se ba declarado que es válida y está en toda su fuerza y vigor en el Distrito de Columbia y en los Territorios. Toda la cuestión se ba 'discutido apliamente y finalmente resuelta en los casos anotados en los tomos 207 U. S. Rep., págs. 463 y siguientes, y en el tomo 115 U. S. Rep., págs. 88 y siguientes. La opinion del Juez Presidente Sr. Sbepard, anotada en 31 App. D. C., págs. 466, se bace refe-rencia a ella en el último caso con aprobación y ba sido vir-tualmente. seguida en la decisión.
En 25 de febrero de 1907, la Corte Federal de Puerto Rico declaró que la Ley sobre Responsabilidad de Patronos aprobada por el Congreso en el año anterior, no tenía en sí nada que fuera localmente inaplicable, siendo constitucional en cuanto concierne a Puerto Rico, y estaba allí vigente. (Cortejo v. Am. R. R. Co., 2 P. R. Fed. Rep., 395; en donde se cita el caso de Peck S. S. Line v. N. Y. & P. R. S. S. Co., 2 P. R. Fed. Rep., 109; Días v. Fajardo Development Co., 2 P. R. Fed. Rep., 152, y otros casos.)
Pero aparece claramente de este caso que el demandado *999no hace negocios de transportación por ferrocarril; por lo menos no hay alegación alguha ni prueba de tal hecho en los autos. Por esa razón no puede entonces considerarse a la segunda ley como aplicable al caso particular que se discute. De igual modo bemos buscado en vano alguna alegación o prueba referente a que la demandada sea en realidad una conductora pública, y dedicada ya al flete de ferrocarriles u otra clase de transportaciones. Solamente aparece que es una corporación extranjera que posee edificios en Puerto Rico, en uno de los que ocurrió el accidente. Por tanto, de acuerdo con los hechos alegados y probados según constan en los autos, aunque esos Estatutos Federales están vigentes en esta Isla, no podemos aplicar ninguno de ellos al presente caso.
Sin embargo, la ley de la Legislatura Insular que define las obligaciones de los patronos para con sus empleados apro-bada en 1 de marzo de 1902 (Est. Rev. de P. R., arts. 322, 333, págs. 162-167), es claramente aplicable a los hechos de este caso, y el demandante así como el demandado están de igual modo obligados por sus términos; y si en este caso se obtiene alguna indemnización, debe ser de acuerdo con las reglas expuestas por el estatuto.
Veamos si la demandada há sido culpable de alguna negli-gencia, la que según el estatuto de Puerto Rico que trata de los principios generales de ley aplicables a este caso, la harían responsable por daños y perjuicios y contestar la demanda presentada por el demandante.
Bajo esta ley hay tres causas por las cuales puede obte-nerse indemnización: Ia. Por causa de cualquier defecto en el estado de vías de comunicación, obras o máquinas; 2a. Por causa de la negligencia del superintendente; y 3a. Negli-gencia de empleados del ferrocarril.
La tercera causa es claramente inaplicable al presente caso. La segunda se refiere al caso de negligencia de cual-quier superintendente o persona, “cuyo solo deber, o principal deber, sea el de superintendencia.” No existe prueba *1000alguna de que tal persona estuviera al frente o encargada de este trabajo'. Por tanto/ cualquier-indemnización que'busque el demandante de acuerdo con este estatuto, debe fundarse en la -primera de las causas mencionadas, o sea, un defecto de •las vías, obras o maquinarias.
Ni la casa en donde trabajaba el demandante en la época del accidente, ni el techo de la misma, pueden estar clasifi-cados como vías o maquinaria: Entonces debemos ver si puede' estar comprendida en la denominación de “obras,” según se'usa en el estatuto. Alega en su alegato el apelado, que el techo de un edificio no puede estar comprendido en la denominación de “vías, obras o máqúinas,” como-se usa en la Ley sobre Responsabilidad de Patronos, y con referencia al sitio donde trabajan los empleados. Una casa, con o sin techo, si la usa-lina fábrica en sus negocios, como lo era la que-se menciona en este caso, está perfectamente compren-dida en la denomiríación géneral de “obras”; y el declarar otra cosa sería dar una interpretación 'forzada al estatuto. ¡Jamás se ha dado tal intérpretación a esta ley o a-otra seme-jante, según hemos podido investigar, por ninguna corte americana; y nosotros ciertamente no debemos consentir marcar el camino en tal sentido al considerar un estatuto que ha sido aprobado- para la protección de los empleados a quiehes se exige que trabajen para los dueños de grandes fac-torías y que vayan donde quiera que los manden en el cumpli-miento de sus obligaciones diarias. ■ Pero las cortes ameri-canas han definido la palabra “obras” al usarse en estatutos semejantes a nuestra ley sobre Responsabilidad de Patronos, y conviene hacer algunas citas tomadas de opiniones emitidas sobre la materia. • .
La Corte Suprema de Missouri, siguiendo al Diccionario Century, define la palabra “obras” diciendo que es “un establecimiento para trabajos de manufacturas o industriales de cualquier clase; generalmente en el plural comprende todos los edificios, maquinarias, etc., que se usan en las operaciones que se efectúan, como “trabajos de hierro.” (South St. *1001Joseph Land Co. v. Pitt, 114 Mo., 135; 21 S. W. Rep., 450.) Esta decisión fué adoptada un año después por la misma corte en el caso de Hanna v. S. St. Joseph Land Co., 126 Mo., 1; 28 S. W. Rep., 654. En igual sentido encontramos el caso de Conroy v. Clinton, 158 Mass., 318. (Véase también 8 Century Dictionary, pág. 6976, al final de la primera co-lumna.) Entonces estamos justificados' al considerar el edi-ficio'&n. que ocurrió el daño al demandante, como parte de-lás oloras de la demandada, segri-n se liace referencia en nuestros estatutos.
Por tanto, teniendo presente que la cúsa en que se en-, contraba trabajando el demandante,, debe considerarse de acuerdo cóü la ley como parte de las “obras” de la deman-dada, ¿qué defectos, si bay algunos, se encuentran en ella? No aparece de la'prueba'que tales defectos hayan existido y que hagan' responsable a la demandada. Ni se ha mostrado -que dicho defecto,' si'existió, “salió de allí, o que no fué des-.cubierto o'corregido debido a la negligencia del • patrono o de cualquiera 'persona empleada con el mismo y a quien se hubiera confiado el deber de observar que las'vías, obras y maquinarias estuvieran en buena condición.” Por tanto, no se ha probado ningún caso según el Estatuto Insular, cjue diera derecho al demandante a una sentencia a su favor.
Consideremos la doctrina general enunciada por las cortes, con respecto a las obligaciones impuestas a los patronos de proporcionar a sus empleados un sitio seguró donde realizar su trabajo. Sedia resuelto por todas las cortes americanas, que es deber del patrono usar razonable diligencia al propor-cionar un sitio seguro en donde trabajar al empleado, y ade- • cuado para el objeto del trabajo, y al suministrar dicho sitio se exige al patrono que ejercite cuidado ordinario. Lo que constituye cuidado ordinario o razonable debe resolverse a la luz de los hechos especiales y circunstancias de cada caso en particular. Además, se exige al patrono que observe igual cuidado que el que se le exige primeramente al proporcionar el sitio, aparatos o instrumentos, en la inspección y superin-*1002tendencia de los sitios y aparatos que con tal fin suministra, para descubrir de este modo los defectos que posteriormente pudieran ocurrir. Para anular el derecho del empleado a una reclamación no solamente debe ser conocido por éste el defecto en el aparato, o peligro en el sitio suministrado, sino que debe conocer y apreciar los riesgos y peligros que re-sulten o puedan resultar de tales peligros y defectos; aunque por ello no pueda estar en mejor condición que si descono-ciera dichos defectos, riesgos y peligros, debido a no ejercitar ordinario sentido común y prudencia, al examinar el lugar en que se le pone a trabajar, o los instrumentos o aparatos que se les entreguen para el trabajo. (Alexander v. Central L. & M. Co., 104, Cal., 539; McNamara v. McDonough, 102 Cal., 575; Davis v. Oceanic S. S. Co., 89 Cal., 281.)
El deber que tiene un patrono para con su empleado con respecto a este particular, ha sido bien establecido por la gran corriente de autoridades de todas las cortes americanas. En relación con este punto podemos perfectamente citar algo de una opinión emitida por el Juez Sr. Cassoday de la Corte Suprema de Wisconsin, en la que se dice:
“Se alega que el demandado no tenía obligación alguna para con el demandante de mantener en condiciones de seguridad el techo de la casa en que ocurrió el accidente. Pero es evidente que los deberes del demandante y otros empleados de la demandada les obligan a que de tiempo en tiempo suban al techo del sitio o cerca de él, y que el demandante estaba-en el cumplimiento de sus obligaciones cuando de tal modo fué allí. La demandada estaba obligada a suministrar al demandante un sitio seguro en' donde trabajar, o notificarle de cual-quier defecto oculto o imprevisto. (Hulehan v. Railroad Co., 68 Wis., 520; 32 N. W., 528; Nadan v. Lumber Co., 76 Wis., 127; 43 N. W., 1135.) En este caso el peligro estaba oculto y solamente podía ser conocido de aquellos que conocían el efecto que podría producir el dejar que cenizas, sucio, etc., se acumulara en el techo por largo tiempo. ’ ’
Engstrom v. Ashland Iron and Steel Co., 35 N. W. Rep., 242.
Pero según antes hemos expresado, no hay discusión al-guna de que nuestra ley sobre Besponsabilidad de Patronos *1003al caso que ahora pende ante este tribunal, y exige que el patrono cumpla con ese deber. Hace unos seis años que la cuestión fue sometida a nuestra consideración y en tal sen-tido declaramos y aplicamos la ley en un caso semejante al que añora consideradlos. (Morales v. Central Machete, sentencia de 3 de junio de 1905, tomo 2, Decisiones de Puerto Eico, 607.) Este deber del patrono está íntimamente • rela-cionado con los riesgos que el empleado asume al entrar al servicio; y al tratar de estas cuestiones a veces son conside-rados por los tribunales conjuntamente los riesgos y deberes a que se ña ñecño referencia.
Examinemos añora la cuestión de qué riesgos ■ asume el empleado en el curso de su empleo; e incidentalmente, a ne-gligencia de qué parte, si alguna existe, se debió el daño •causado al demandante. Con respecto a los riesgos inci-dentales del empleo asumidos por el empleado al emprender cualquier clase de servicio, podemos decir que los principios de ley de aplicación a esta cuestión, ñan sido establecidos en la cortes americanas por gran multitud de decisiones. La doctrina que rige a los casos de esta clase puede ser com-pendiada como sigue:
Aunque un empleado no asume ningún riesgo incidental del servicio' cuya realización emprende, que sea extraordi-nario o no corriente, al aceptar el empleo asume todo riesgo o peligro corriente y 'ordinario que proceda del mismo, ya sea el servicio peligroso o nó; y asume además todos los riesgos que conoce o que pueda conocer ejercitando razo-nable cuidado, a menos que ñaya alguna estipulación en con-trario. Sin embargo, no asume ningún peligro o riesgo que resultare de la negligencia de su patrono, ni aquellos que sean ocultos o son descubiertos solamente cuando ocurre el perjuicio por el cual se presenta la demanda. (Yéase 26 Cyc., pp. 1177-1180, y caso allí citado. También los siguientes:
Besares v. Caguas Tram. Co., resuelto por este tribunal May 23, 1910.
Montzer v. Armour, 18 Fed. Rep., 375.
*1004Crawford v. Am. Steel & Wire Co., 123 Fed. Rep., 275.
St. Louis Cordage Co. v. Miller, 126 Fed. Rep., 495.
Glemmond Lumber Co. v. Bay, 126 Fed. Rep., 524.
La ley referente a la responsabilidad del demandado ba sido claramente expresada en un caso semejante por el Juez Presidente Sr. Shepard, de la Corte de Apelaciones del Dis-trito- de Columbia.- Hablando a nombre de ese tribunal dice el juez presidente: - ■
“Examinada bajo los principios.de la ley común, la evidencia era insuficiente para mostrar negligencia por parte del demandado que diera origen a una acción. Se construía un gran, edificio. El tra-bajo principal del demandante era én uno de los extremos del mismo, remachando trabazones con el cuartón de. afuera. El lugar de su trabajo era en un andamio en donde al parecer él estaba razonable-mente seguro bajo las condiciones regulares.de su trabajo especial. No resulta de la evidencia que él o sus inmediatos compañeros fueran requeridos o se • esperaba que pasaran sobre la armadura de hierro para llegar al andamio dispuesto para ellos, o para procurar utensi-lios para el cumplimiento de su trabajo, o que el demandado empren-dió el trabajo de colocar tablones a 'través de las vigas con ¿1 fin de facilitar a cualquiera de sus empleados pasar cerca de la armadura de hierro. Cómo sucedió que el tablón llegó a estar colocado sobre las vigas, o por quién, o con qué objeto, no se ha demostrado.. Por todo lo que resulta, los tablones pudieron haber sido traídos y colocados por algunos de los trabajadores ocupados en las obras, por su propia conveniencia, y sin que nadie sé ló indicara, o pueden'haber sido tablones qüe sobraban, - y que habían quedado sobre el andamio. La obligación de un patrono de proveer de sitios razonablemente seguros para al trabajo de sus empleados no le impone la obligación hacia ellos de conservar el edificio en el cual están trabajando en una con-dición segura en cada momento de su trabajo, ya que su seguridad depende del debido cumplimiento del trabajo. (Armour v. Hahn, 11 U. S., 313, 318; 28 L. ed., 440, 441; 4 Sup. Ct. Rep., 433.)
“Además no hubo prueba que- mostrara que 'el tablón, si estaba a través-de la viga, por orden del patrono, para que se pararan en él los operarios o. anduvieran a su antojo, se encontraba en tan defec-tuosa condición que sea necesario imputar negligencia al demandado al no notarlo. (Looney v. Metropolitan R. Co., 200 U. S., 480, 486; 50 L. ed., 564; 26 Sup. Ct. Rep., 303.) Se dijo en aquel caso: ‘P&ra declarar que un patrono es responsable, el empleado debe probar que *1005los instrumentos o utensilios suministrados eran defectuosos. Del mero becho del perjuicio no puede deducirse el defecto. Debe haber alguna prueba substancial de la negligencia. Debe mostrarse cono-cimiento del defecto o la omisión de algún deber con relación al mismo.’ (Scheneider v. Am. Bridge Co., 31 App. Cases, 426.)
Este cas© es tan parecido al presente que bien podemos, adoptar igual razonamiento y basta el texto citado.
Este caso puede considerarse bajo otro aspecto según los becbos probados en el juicio, o sea, que es imposible imputar culpa a nadie en el accidente; pero que el accidente que tuvo: por resultado la caída y consiguiente daño del demandante, fué un accidente contra el que hubiera sido muy difícil, si no imposible, poner remedio. Tales sucesos ocurren diaria-mente con resultados más o menos perjudiciales, y a veces desastrosos y basta fatales. Pero mientras la naturaleza, humana sea falible debemos considerarla como la bailamos y no tratar de aplicar a seres humanos que yerran, preceptos-. de responsabilidad que sólo son adecuados para facilitar regias por las que deben regirse los seres superiores. En. relación con esto, bien podemos recurrir a las frases de aquel distinguido jurista, el Juez Presidente Thomas M. Cooley, quien en un caso bien considerado, se expresó como sigue:
“El demandante funda su reclamación en la negligencia de los demandados al dejar descubierta la rueda. Se probó en el juicio que con un pequeño gasto se hubiera podido construir al lado de la rueda un aparato de protección que hubiera hecho imposible que el acci-dente ocurriera; que se alega que la falta de hacer tal construcción era un descuido tan culpable de la seguridad de aquellos que estaban empleados con los demandados, que los -hacía responsables por todas las consecuencias. Si el accidente que ocurrió fué uno que en reali-dad era probable que ocurriera, la consecuencia probable de una persona que trabajaba al lado de la rueda, era que fuera cogida por ella, como lo fué el demandante, habría entonces fundamento para insistir en este argumento. Pero no puede decirse que el accidente sea uno que aun una persona prudente probablemente hubiera podido pre-veer. Un accidente análogo y con las mismas serias consecuencias podría ocurrir en casi todas partes, en cualquier taller de maquinaria, o en una hacienda, así como en una factoría, y después que hubiera *1006ocurrido, inmediatamente se hubiera visto que había podido evitarse. Pero el hecho de que pudiera evitarse no prueba que hubiera falta en no anticiparse y tomar las medidas de precaución necesarias para evi-tarlo. Si un peón de una finca se cae de una hacina de heno la caída no demuestra que el dueño de la finca fuera culpable por no poner una cerca a dicha hacina. Un hombre que dé un traspiés en una herrería puede ser cogido en su mano o cabeza por el martillo grueso de dicha herrería, pero de ahí no se deduce que haya ninguna negli-gencia en el cumplimiento de su deber por parte del herrero al dejar descubierto el martillo. Si existe alguna obligación por parte del propietario en estos casos, ésta es únicamente evitar los daños probables, pero no se extiende dicha obligación a exigir a dicho propietario que haga imposible que resulten -tales accidentes. La prueba muestra uñ caso de simple accidente, sin que exista más negligencia en una parte que en la otra.”
Sjogren v. Hall, 53 Mich. Rep., 274.
Este caso en completamente idéntico al presente, y la opinión es tan clara y lógica y de tan elevada autoridad, que podemos fundar en él sólo, si fuere necesario, nuestra opi-nión; pero considerado en relación con las otras autoridades que lian sido citadas, y de las que se lian liecbo citas, estamos obligados a confirmar la sentencia dictada por la corte inferior.
Pero aparte de todas estas consideraciones, se lia resuelto por la más alta autoridad judicial, que la obligación del pa-' trono de suministrar a su empleado un sitio que sea razona-blemente seguro para trabajar, no se extiende a un edificio en proceso de construcción, cambio o' reparación. Es evi-dentemente imposible que el patrono pueda seguir la condi-ción cambiada del edificio, a cada instante, y mantenerlo se-guro para cada operario que tenga que trabajar en él, de liora en bora, según se bagan los cambios. En tal estado de cosas, tienen que modificarse las obligaciones impuestas a los patronos y amoldarlas' a las circunstancias del caso. En el caso de Armour v. Hahn, 111 U. S., 318, la Corte Suprema de los Estados Unidos, se expresó como sigue:
*1007‘ ‘ La obligación de un patrono de proveer de sitios razonablemente seguros para el trabajo de. sus empleados no le impone la obligación hacia ellos de conservar el edificio en el cual están trabajando en una condición segura en cada momento de su trabajo, ya que su seguridad depende del debido cumplimiento del trabajo.”
Este caso simplemente apoya la doctrina general de que debe considerarse que un empleado asume el riesgo creado por el trabajo en el cual está ocupado, así como por ejemplo, en el presente caso, cuando el mismo trabajo tiende a hacer insegura la construcción. El riesgo que hubo aparecía clara-mente a la vista ordinaria y observación casual. Siendo el demandante un mecánico que trabajaba con la demandada desde hacía diez meses, debe suponérsele que conocía el riesgo evidente que existía en relación con el hecho de- subir por un techo que estaba medio caído, como el que se describe en los autos. Los casos son unánimes en el sentido de que en tal caso, a no ser que exista una patente negligencia por parte del demandado el demandante no puede ser indemnizado. En el presente caso no hay prueba ninguna de negligencia por parte de alguna persona.
Teniendo en cuenta las consideraciones que se han hecho de los puntos principales en este caso, se hace innecesario discutir con mayor amplitud las otras cuestiones que han sido presentadas en los informes orales, o sugeridas en los alegatos de los abogados. Creyendo, según la prueba, que las lesiones recibidas por Pérez resultaron de un mero acci-dente, el que probablemente no hubiera podido evitar la pre-visión de ninguna de las partes demandante o demandada, y que ninguna de ellas fué culpable de negligencia en el sitio en que los hechos ocurrieron, no podemos declarar culpable a la demandada por daños y perjuicios. Por tales razones-nos vemos obligados a no alterar la sentencia dictada por la corte inferior.